           Case 1:21-cv-03061-JPB Document 1 Filed 07/29/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

NATALIE THOMAS,                          )
                                         )
      Plaintiff,                         )
                                         )      Civil Action File
vs.                                      )      No.
                                         )
ENFORCERS PROTECTIVE                     )
SERVICE, LLC.,                           )
                                         )
      Defendant.                         )

                                    COMPLAINT

       Plaintiff Natalie Thomas, by and through counsel, files this Complaint

 against Defendant Enforcers Protective Service, LLC for violations of the Fair

 Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., to recover unpaid wages,

 liquidated damages, prejudgment interest, costs, and attorneys’ fees.

       Plaintiff alleges as follows:

                                       PARTIES

      1.      Plaintiff Natalie Thomas is a resident of Georgia in this judicial district

and division.

      2.      Defendant Enforcers Protective Service, LLC (“Defendant” or

“Enforcers”) is a Georgia corporation with its principal office address on file with

the Georgia Secretary of State as 4361 Thorngate Lane, Acworth, GA, 30101.
           Case 1:21-cv-03061-JPB Document 1 Filed 07/29/21 Page 2 of 7




      3.      Defendant’s registered agent for service of process is T Lanar Briscoe,

4361 Thorngate Lane, Acworth, GA, 30101.

                          JURISDICTION AND VENUE

      4.      This court has subject matter jurisdiction over Plaintiff’s FLSA claims

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

      5.      Venue is proper in this Northern District of Georgia pursuant to 28

U.S.C. § 1391. Defendant transacts business in this judicial district and the events

giving rise to the claims herein occurred in this judicial district and division.

                        COVERAGE UNDER THE FLSA

      6.      The relevant period for this lawsuit is three years prior to the filing of

this lawsuit, July 29, 2018 through the present.

      7.      Plaintiff was employed by Defendant during the relevant period.

      8.      At all relevant times, Plaintiff was an “employee” of Defendant and

covered under the FLSA, 29 U.S.C. §§ 201 et seq.

      9.      At all relevant times, Defendant was the “employer” of Plaintiff.

      10.     At all relevant times, Defendant had multiple employees, including

Plaintiff, handling, selling, or otherwise working on goods or materials that have

been moved in or produced for interstate commerce by any person.

      11.     At all relevant times, Defendant was an enterprise with annual gross

                                            2
         Case 1:21-cv-03061-JPB Document 1 Filed 07/29/21 Page 3 of 7




volume of sales made or business done of not less than $500,000.00.

                                      FACTS

      12.    Defendant owns and operates a security firm that provides security

personnel for the protection of other businesses’ premises and property.

      13.    Defendant had an annual gross volume of sales made or business done

of not less than $500,000.00 during all relevant time periods.

      14.    Defendant hired Plaintiff as a security officer in approximately 2011.

      15.    Plaintiff is currently still employed by Defendant.

      16.    At all relevant times, Plaintiff was a non-exempt employee of

Defendant and was promised a wage of $10.00 per hour for each hour worked as a

security officer.

      17.    While Plaintiff’s schedule varied from week to week, Plaintiff

routinely worked in excess of forty (40) hours per workweek.

      18.    Defendant maintained records of hours that Plaintiff worked.

      19.    Plaintiff’s job duties included, but were not limited to, securing

premises and personnel by patrolling property; inspecting buildings, equipment, and

access points; preventing losses and damage by reporting irregularities; informing

violators of policy and procedures; and restraining trespassers.

      20.    In performing her job duties for Defendant, Plaintiff did not perform

                                          3
         Case 1:21-cv-03061-JPB Document 1 Filed 07/29/21 Page 4 of 7




executive functions or have any duties with regard to managing any aspect of

Defendant’s operations.

      21.    In performing her job duties for Defendant, Plaintiff did not direct or

supervise the work of any employees.

      22.    In performing her job duties for Defendant, Plaintiff did not have the

authority to hire or fire any employee or make suggestions or recommendations as

to the hiring, firing, or changing the status of any employee.

      23.    In performing her job duties for Defendant, Plaintiff did not exercise

any discretion or independent judgment with regard to matters of significance.

      24.    Plaintiff’s job duties did not include primary work that requires

knowledge of any advanced type in a field customarily acquired by prolonged,

specialized, intellectual instruction or study.

      25.    Plaintiff was denied earned wages while working for Defendant.

      26.    At all times throughout the relevant period, Plaintiff was paid a flat

rate for all hours worked, including but not limited to all hours worked in excess of

forty (40) hours per workweek.

      27.    Defendant willfully refused to pay Plaintiff properly for overtime

compensation as required by federal law.

                                                                   vi.

                                           4
            Case 1:21-cv-03061-JPB Document 1 Filed 07/29/21 Page 5 of 7




                          COUNT I
        FAIR LABOR STANDARDS ACT VIOLATIONS – OVERTIME

       1.       Plaintiff repeats and realleges each paragraph above as though it were

fully set forth at length herein.

       2.       At all times during the relevant period, Defendant was Plaintiff’s

employer engaged in interstate commerce, within the meaning of the FLSA, 29

U.S.C. §§ 206(a) and 207(a).

       3.       Plaintiff regularly worked in excess of forty (40) hours per workweek

during the relevant period6.

       4.       At all times during the relevant period, Defendant employed Plaintiff

within the meaning of the FLSA.

       5.       At all times during the relevant period, Defendant had a uniform

policy and practice of willfully refusing to pay Plaintiff appropriate overtime

compensation for all hours worked in excess of forty (40) hours per workweek.

       6.       As a result of Defendant’s willful failure to pay Plaintiff at a rate not

less than one and one-half times the regular rate of pay for work performed in excess

of forty (40) hours per workweek, Defendant violated the FLSA, 29 U.S.C. §§

207(a)(1) and 215(a).

       7.       Defendant’s conduct constitutes a willful violation of the FLSA


                                            5
           Case 1:21-cv-03061-JPB Document 1 Filed 07/29/21 Page 6 of 7




within the meaning of 29 U.S.C. § 255(a).

      8.       Due to Defendant’s FLSA violations, Plaintiff was damaged and is

entitled to recover from Defendant compensation for unpaid overtime wages; an

additional equal amount as liquidated damages; and reasonable attorneys’ fees,

costs and disbursements of this action, pursuant to 29 U.S.C. § 216(b).

      WHEREFORE, Plaintiff demands a trial by jury and requests that this Court

grant the following relief against Defendant:

      A.      An award of unpaid compensation for overtime wages to Plaintiff;

      B.      An award of all liquidated damages for unpaid overtime wages to

              Plaintiff;

      C.      An award of costs and expenses of this action together with reasonable

              attorneys’ and expert fees to Plaintiff; and

      D.      Such other and further relief as this Court deems just and proper.



Respectfully submitted this July 29, 2021.

                                                HALL & LAMPROS, LLP

                                                /s/ Gordon Van Remmen
                                                Christopher B. Hall
                                                Ga Bar No. 318380
                                                Gordon Van Remmen
                                                Ga. Bar # 215512

                                           6
         Case 1:21-cv-03061-JPB Document 1 Filed 07/29/21 Page 7 of 7




400 Galleria Parkway
Suite 1150
Atlanta, GA 30339
(404) 876-8100 telephone
(404) 876-3477 facsimile
chall@hallandlampros.com
gordon@hallandlampros.com

Attorneys for Plaintiff




Plaintiff’s counsel certifies that this complaint is in 14-point Times New Roman
font.




                                       7
